DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/033,845.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/21 has been entered.

Response to Applicant Arguments
	Claims 1-20 stand rejected under 35 U.S.C. 103 in light of the newly cited portions of RADU and the introduction of the ROYYURU reference.  Applicant’s remarks on the amendments were unpersuasive because the amendments did not substantially alter the scope of the claims with respect to the prior art of RADU and introduced a 112(a) written description problem.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-20, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1, which is representative of independent claims 1, 8, and 15, recites the phrase: the merchant application further comprising a plurality of local EMV payment applications configured to select a respective remote EMV payment application.  There is no such corresponding disclosure in the Specification.  The payment instrument is disclosed as having a local EMV payment application. Spec at 4, 34.  However, there is no such disclosure corresponding to the merchant application, which is a distinct structure from the payment instrument.  Thus, claims 1, 8, and 15 lack adequate written description in the Specification to support the phrase merchant application further comprising a plurality of local EMV payment applications, and claims 1-20 stand rejected under 35 U.S.C. 112(a).

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2016/0092878 A1 (hereinafter “RADU”) in view of U.S. Pre-Grant Publication US 2018/0018665 A1 (hereinafter “CHENE”) and further in view of US 2013/0080273 A1 (hereinafter “ROYYURU.”).
	The limitations of independent claim 1, commensurate in scope with independent claims 8 and 15, are considered below.  The last two limitations of claim 15 are quoted separately, as the language differs from claims 1 and 18, but the scope is commensurate with respect to the cited prior art.  Throughout this section, applicant’s claim language is quoted in italics and bold-type is added to emphasize disclosure, or lack thereof, as indicated.

	Regarding independent claims 1, 8, and 15, RADU discloses:
1.1	 receiving, by a processor, a transaction request comprising a payment token and an EMV payment application uniform resource identifier ("URI") from a merchant application executed by a mobile device, the merchant application initiating the transaction request with the processor, the merchant application further comprising a plurality of local EMV payment applications configured to select a respective remote EMV payment application;
______________________________________________________________________________
NOTE: The amended limitation, as recited in method claims 1 and 15, has no patentable weight because the merchant application further comprising other applications in no way affects the implementation of the recited method.  Prior art is provided for this limitation with respect to the system claim 8.
______________________________________________________________________________
	RADU at [0029] (“For simplicity of illustration, the merchant and acquirer aspects of the payment system 200 are represented by a single block 202. The merchant /acquirer block 202 (i.e., either a device operated by the merchant, or by the acquirer, or by a service provider for one or the other) is shown as being in communication with a wallet switch 204. The wallet switch 204 may receive a communication from the merchant /acquirer block 202 when a customer indicates to the merchant that the customer wishes to access a WSP to provide payment for a transaction.”);
	RADU at [0031] (“Authentication for transactions may occur via a procedure carried out between the wallet server 206 and a user/payment device (reference numeral 212) operated by a user who is engaging in a purchase transaction with the merchant. In FIG. 2, the user/payment device 212 is depicted as a mobile device such as a smartphone, but in other situations, for example, the user/payment device 212 may be a PC or the like that is being used, via its browser program, to access an e-commerce site for the present transaction. For the particular example transaction illustrated in FIG. 2, the user/payment device 212 is shown as engaging in an interaction 214 with the wallet server 212 via a mobile authentication app (application program) 216.”);
	RADU at [0045] (“Enrollment of the user's payment card accounts may, in at least some cases, be via the PAN (primary account number) that identifies the payment card account in question and/or may be via a payment token of the type referred to in the “Payment Token Interoperability Standard” published in November 2013 by MasterCard International Incorporated, Visa and American Express.”);
	RADU at [0094] (“Another point worth noting is that the transaction may start, from the merchant's point of view, as a result of an interaction by a user/payment device 608 with a merchant device (not shown apart from block 604; the merchant device may be, e.g., an e-commerce server or a point of sale terminal). The above discussion of the user/payment device 212 in connection with the payment system 200 of FIG. 2 is generally applicable as well to the user/payment device 608 depicted in FIG. 6.”);
1.2	 invoking, by the processor in electronic communication with a payment application server, a remote EMV payment application based on the EMV payment application URI, obtained from the merchant application specifying a storage location of the remote EMV application,
	RADU at [0029] (“In effect, the wallet switch 204 may bring a wallet server 206 into the transaction by relaying, to the wallet server 206, transaction details that originate from the merchant. Significant aspects of the wallet server 206 include its storage of digital wallets 208 for numerous users of the payment system 200, and its running of numerous instantiations 210 of a payment card application emulation program. In some embodiments, for example, the emulation programs 210 may operate in accordance with the well-known EMV standard for 
	RADU at [0035] (“In a typical configuration of the payment system 200, the wallet server 206 is remote from both the merchant and from the user /payment device 212.”);
	RADU at [0048] (“In addition, the storage device 304 may store program instructions 314 such as are required to allow the wallet server 206 to operate as an EMV server (and/or to emulate other payment card account applications in addition to or instead of EMV applications). The program instructions 314 may enable to the wallet server 206 to run numerous instantiations of an EMV app, such that the wallet server 206 can emulate a card digitization for each payment card account for each user, to the extent that the payment card accounts are required to be processed in conformance with the EMV standard. In some embodiments, the wallet server 206 may run at least a thousand, or many thousands, of instantiations of an EMV app. As noted above, the wallet server 206 may additionally or alternatively provide other payment security functionality, such as ACS functionality; the storage device 304 accordingly may also store software (not shown) to implement such functionality.”)
1.3	 in response to being invoked, the remote EMV payment application is configured to interact with a merchant system kernel to process the transaction request,
	RADU at [0087] (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a "valid" value, an application cryptogram (AC) in some cases, etc.”);
1.4	 in response to processing the transaction request the remote EMV payment application is configured to transmit a transaction authorization request comprising EMV transaction data directly to an issuer system;
	RADU at [0089] (“At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant /acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant /acquirer 202 and on to the issuer 112 via the payment network 110. In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks.”); 
1.4.1	providing, by the processor, the EMV payment application URI and a payment token from the transaction request to a payment application server, wherein the payment application server invokes the remote EMV payment application based upon the EMV payment application URI.
	RADU at [0029] (disclosing the payment token as an EMV standard) (“Enrollment of the user's payment card accounts may, in at least some cases, be via the PAN (primary account number) that identifies the payment card account in question and/or may be via a payment token of the type referred to in the "Payment Token Interoperability Standard" published in November 2013 by MasterCard International Incorporated, Visa and American Express.”);
1.5	 and receiving, by the processor, a transaction authorization notice from the issuer system, wherein the transaction authorization notice is based on the transaction authorization request generated by the remote EMV payment application.

	RADU at [0089] at (“Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”).
15.5	 transmitting, by the processor, a transaction authorization request to the issuer system, wherein the issuer system is configured to combine the EMV transaction data and the transaction authorization request to authorize the transaction;
	RADU at [0116] (“It should be noted that where the process of FIGS. 8-10 results in the wallet server 614 receiving (or generating) a cryptogram for the transaction (via block 914 or block 1014 or block 1018, as the case may be), . . . the wallet server 614 may transmit the card details, including the transaction cryptogram, to the merchant 604 via the wallet switch 602. The merchant in turn may transmit an authorization request to the acquirer 606 including the card details and the transaction cryptogram. The authorization request may then proceed in a conventional manner via the payment network (not shown in FIG. 6) to the card account issuer (not shown in FIG. 6). If all is in order with the selected account, a conventional authorization 
15.6	 and receiving, by the processor, a transaction authorization notice from the issuer system.
	RADU at [0089] (“Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”).
	RADU does not explicitly disclose the uniform resource identifier (URI) of the first and second limitations (1.1, 1.2), or the merchant system kernel of (1.3), or the EMV payment application URI at (1.4.1).  Additionally RADU does not disclose at (1.1) the merchant application further comprising a plurality of local EMV payment applications configured to select a respective remote EMV payment application.
	However, CHENE discloses the uniform resource identifier (URI) and the merchant system kernel.
	Regarding the uniform resource identifier (URI) (1.1), CHENE discloses:
	CHENE at [0082-83] (“The memory 124 (or the phone 14 memory) stores preferably a Uniform Resource Identifier (or URI), like e.g. a Uniform Resource Locator (or URL) and/or an Internet Protocol (or IP) type address or the like, as an identifier(s) relating to the server 110 to be addressed. The server identifier(s) is(are) used by the phone 14, acting as a client device, for transferring to the server 110 notably transaction data and its signature.”).
	Regarding the merchant system kernel (1.3), CHENE discloses:
	CHENE at [0080] (“The memory 124 stores preferably an invention kernel application. The kernel application interfaces with one or several external devices, like e.g. the tag 11, so as 
	RADU discloses all elements of independent claims 1, 8, and 15 but for the recitations of a uniform resource identifier (URI) and a merchant kernel system.  CHENE explicitly discloses these elements as part of a device for transaction processing where the device may be “a terminal, a user terminal, an embedded chip or a smart card, as a Secure Element (or SE).” CHENE at [0003].  CHENE also discloses the “transaction operation” occurring via an “EMV card,” and that the “memory 124 stores preferably an invention transaction application, like e.g. an EMV application.”  CHENE at [0006], [0078].  The invention of RADU involves a payment system where transactions are processed using an EMV application located on a server, as opposed to on a device.  Thus RADU and CHENE are each analogous art to one and other and the claimed invention.
	Observing Fig. 2 of RADU with respect to the limitations of independent claim 1, a transaction request is received by a merchant payment system (“merchant/acquirer) at 202.  This transaction request includes a payment token, sent from the mobile application and routable to the wallet server.  CHENE teaches this identifying information for the routing of a token to a server as the uniform resource identifier (URI).  This discloses the first limitation of claim 1 (1.1).  At the next step (1.2), the merchant 202 invokes the “wallet switch” 204, routing the transaction request to the remote EMV server 210, and its corresponding remote EMV application.  This routing of the payment token to the correct remote EMV server and application for transaction processing described by RADU, is equivalent to the payment token having a uniform resource identifier (URI) as disclosed by CHENE.  Thus, the combination fully teaches the uniform resource identifier (URI) as it relates to independent claim 1.
	Now that the EMV payment application is invoked (1.3), the EMV payment application, remotely located on the EMV payment server 210, communicates with merchant 202, and the merchant processes the transaction just as it would from any EMV payment application where the EMV payment application is not remote, and located within the payment instrument device.  CHENE teaches that the merchant processes that transaction within the “kernel application,” designated in the memory to interact with external devices, and to send, receive, and sign transaction data.  Next, the remote EMV payment server 210, containing the remote EMV payment application, (1.4) passes the transaction authorization request to the issuer system, and in turn, (1.5, 15.6) the issuer system returns the corresponding transaction authorization notice to the merchant system 202.  Further, (15.5) the issuer system utilizes the EMV transaction data, as communicated through the payment network 110, to authorize the transaction.
	The newly added limitation 1.4.1 (submitted with the RCE) is within the scope of the above discussion of Fig. 2 of RADU in view of CHENE.  The limitation recites the EMV payment application URI, where the term EMV is used as a modifier to the term URI.  Changing the label of the URI makes it no less obvious to modify the payment token as disclosed by RADU, to be an EMV standard payment token, to have a URI as disclosed by CHENE.
	The Uniform Resource Identifier is recited as transmitted from a merchant application on a mobile device to the remote EMV payment server, where the transaction request is initiated by the merchant application on the user device.  Fig. 2 of RADU illustrates the initiation of this transaction from the mobile application 216 to the merchant/acquirer 202, and further at 214: “the user/payment device 212 is shown as engaging in an interaction 214 with the wallet server merchant application on the mobile device) and the wallet server involves the transmission of an identifier stored on the device, sent to the server, as disclosed by CHENE, and that the two are interchangeable, if not included in any/all EMV transactions.  The limitation amounts to a device transmitting a stored identifier with its data to a server and CHENE discloses this with respect to an EMV payment environment.  CHENE at [0082-83] (as cited above).
	The remote EMV server is recited as storing the Uniform Resource Identifier obtained from the merchant application as having a storage location within the remote EMV application, as specified by and based on the EMV payment application Uniform Resource Identifier. RADU discloses generally, at Fig. 3 that the wallet server, containing the wallets and EMV server of Fig. 2, includes a storage device, processor, one or more programs controlling processor, and one or more operating systems.  RADU further discloses that the wallet stores program instructions required to allow the wallet server to operate as an EMV server, and that the server can instantiate numerous instances of the EMV payment application within.  Where it is obvious to a person having ordinary skill in the art before the effective filing date of the present application that the Uniform Resource Identifier as disclosed by CHENE, may be used as part of the EMV payment network, it would is equally obvious that a Uniform Resource Identifier, sent as part of the communication with the merchant application, would also be transmitted and stored with the associated EMV data.
	Thus, the claimed invention recites the steps and system by RADU in combination with the uniform resource identifier and merchant system kernel disclosed by CHENE.  By the uniform resource identifier disclosed by CHENE with the payment system disclosed by RADU.  
	Finally, the combination of RADU in view of CHENE does not explicitly disclose the following limitation:
1.1	[. . .] the merchant application further comprising a plurality of local EMV payment applications configured to select a respective remote EMV payment application;
	However, ROYYURU discloses this limitation with respect to a POS terminal, with a merchant application, with 
	ROYYURU at [0028-29] (“In addition to having one or more processors 130, the merchant POS device 105 may further include and/or be associated with one or more memory devices 131 . . . . The memory 131 may store a wide variety of data files 134, a wide variety of SLA data 135, and/or various program modules, such as an operating system (“OS”) 136 and/or one or more transaction processing applications or modules 137. The data files 134 may include any suitable data that facilitates the operation of the merchant POS device 105 and/or interaction of the merchant POS device 105 with one or more other components . . . . [0029] The SLA data 135 may include information associated with one or more applications that are “single tap” applications. For example, the SLA data 135 may include information associated with a SingleTap List of Applications (“SLA”). In one embodiment, the SLA data 135 may include identifiers of single tap applications, as well as information associated with one or more service providers that are configured to perform back-end processing associated with single tap applications, such as service providers configured to provide a wide variety of value added services.”).

	ROYYURU is analogous art as it involves payment applications as part of payment systems involving digital wallets, payment servers, and merchant applications.  ROYYURU discloses the merchant POS terminal as having multiple applications stored in memory configured to perform the backend processing necessary to route data; i.e. the payment tokens with uniform resources identifiers of RADU in view of CHENE.  Therefore it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the EMV payment system of RADU to incorporate the merchant kernel and uniform resource identifier of CHENE, involving the merchant application of ROYYURU, because the payment system of RADU incorporates the same component elements and the substitution of the merchant application of CHENE with that of ROYYURU would yield predictable results.  Therefore independent claims 1, 8, and 15 are rendered obvious by RADU in view of CHENE and further in view of ROYYURU and further in view of ROYYURU. 

	Regarding claims 2, 9, and 16, RADU discloses in full:
2.1	 the transaction request is generated by a merchant application in response to a user device initiating a transaction on the merchant application.
	RADU at [0029] (“The wallet switch 204 may receive a communication from the merchant /acquirer block 202 when a customer indicates to the merchant that the customer wishes to access a WSP to provide payment for a transaction.”)
	Referring to Fig. 2 of RADU as cited at [0029], the merchant application 202 sends the transaction request to the wallet switch, where the customer has initiated a transaction with the 

	Regarding claims 3, 10, and 17, RADU discloses in full:
3.1	 the transaction request is generated by a merchant point of sale ("PoS") in response to a payment instrument interfacing with the merchant PoS.
	RADU at [0094] (“Another point worth noting is that the transaction may start, from the merchant's point of view, as a result of an interaction by a user /payment device 608 with a merchant device (not shown apart from block 604; the merchant device may be, e.g., an e-commerce server or a point of sale terminal).”).
	RADU describes here the payment instrument as a “payment device” and the merchant system as a “point of sale terminal.”  Therefore, RADU discloses all elements of claims 3, 10, and 17, and claims 3, 10, and 17 are rendered obvious by RADU in view of CHENE and further in view of ROYYURU.

	Regarding claims 4, 11, and 18, RADU discloses:
4.1	 a local EMV payment application and the merchant PoS comprises a merchant PoS kernel, and wherein the local EMV payment application is configured to interact with the merchant PoS kernel to initiate the transaction.
	RADU at [0087] (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the 
	RADU does not explicitly disclose the merchant PoS kernel.  However, CHENE discloses the merchant PoS kernel, as recited in independent claim 1, above.  See CHENE at [0006], [0080].
	CHENE further discloses with respect to a merchant PoS kernel:
	CHENE at [0140] (“Firstly, optionally, the kernel application sets 21 a counter N to an initial value, like e.g. zero. The counter N is used for verifying that, each time a transaction is performed at the SE 12, the corresponding service data, transaction data and transaction signature for each transaction have been sent. Thus, data relating to a previous transaction, namely service data, transaction data and signature, is not re-used, so as to avoid the fraud.”).
	Claim 4 recites a local EMV payment application as interacting with the merchant PoS kernel.  RADU discloses that a local EMV payment application is in the prior art with respect to EMV payment systems.  See RADU at Fig 1 (detailing the local EMV payment application as located within the payment card/device at 102).  CHENE discloses the kernel as interacting with the payment application to perform transaction steps.  Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the merchant point of sale terminal of RADU with the merchant kernel of CHENE to obtain the merchant PoS kernel of the claimed invention because the payment system of RADU incorporates the same component elements and the substitution of the merchant application of CHENE with that of ROYYURU would yield predictable results.  Therefore, claims 4, 11, and 18, are rendered obvious by RADU in view of CHENE and further in view of ROYYURU.


5.1	 transmitting, by the processor, a transaction data request in response to the remote EMV payment application determining that additional data is needed to authorize the transaction request.
	RADU at [0029] (“The merchant /acquirer block 202 (i.e., either a device operated by the merchant, or by the acquirer, or by a service provider for one or the other) is shown as being in communication with a wallet switch 204.”);
	RADU at [0089] (“At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant /acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant /acquirer 202 and on to the issuer 112 via the payment network 110.”).
	At Fig. 2, and as disclosed at [0029] and [0089], RADU describes that the merchant system is in communication with the EMV payment application, via the wallet switch, and this involves the exchange of data necessary to validate a transaction request.  Therefore RADU discloses all element of claims 5, 12, and 19, and claims 5, 12, and 19 are rendered obvious by RADU in view of CHENE and further in view of ROYYURU.

	Regarding claims 6 and 13, RADU discloses in full:
6.1	 transmitting, by the processor in electronic communication with a payment network, a transaction authorization request comprising the payment token,
	RADU at [0028] (“Like FIG. 1, FIG. 2 shows a payment network 110 and a server computer 112 as referred to above. In some embodiments, these two system components may 
6.2	 in response to receiving the transaction authorization request the payment network is configured to at least one of authorize or settle the transaction.
	RADU at [0089] (“In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks. Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.").
	RADU at Fig. 2 discloses the payment network 110, routing transaction authorization requests to the issuer 112, where those transaction authorization requests include payment tokens corresponding to a customer’s payment method, as transmitted by the wallet server 206 and wallet switch 204.  The issuer 112 receives a transaction authorization request, processes it with respect to its validity, authorize or settle, and routes the result back to the payment network.  Therefore RADU discloses all element of claims 6 and 13, and claims 6 and 13 are rendered obvious by RADU in view of CHENE and further in view of ROYYURU.

	Regarding claims 7 and 14, RADU discloses in full:
7.1	 the remote EMV payment application is configured to process the transaction request by generating a payment cryptogram to be transmitted to the issuer system to authorize the transaction request.

	RADU at [0116] (“It should be noted that where the process of FIGS. 8-10 results in the wallet server 614 receiving (or generating) a cryptogram for the transaction (via block 914 or block 1014 or block 1018, as the case may be), . . . the wallet server 614 may transmit the card details, including the transaction cryptogram, to the merchant 604 via the wallet switch 602. The merchant in turn may transmit an authorization request to the acquirer 606 including the card details and the transaction cryptogram. The authorization request may then proceed in a conventional manner via the payment network (not shown in FIG. 6) to the card account issuer (not shown in FIG. 6). If all is in order with the selected account, a conventional authorization response approving the transaction may be routed back to the merchant 604 from the issuer, via the payment network and the acquirer 606.”).
	The EMV payment application disclosed by RADU transmits the cryptogram associated with the transaction to the merchant, and the merchant in turn transmits an associated cryptogram to the issuer, to route back to the merchant as part of the issuer’s authorization response.  Therefore RADU discloses all element of claims 6 and 13, and claims 6 and 13 are rendered obvious by RADU in view of CHENE and further in view of ROYYURU.

	Regarding claim 20, RADU discloses:
20.1	 in response to authorizing the transaction, the issuer system is configured to settle the transaction.
	See RADU at [0089] as cited for claims 7 and 11 above.  The issuer is disclosed as settling the transaction request, by “return[ing] a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”  Therefore RADU discloses all elements of claim 20, and claim 20 is rendered obvious by RADU in view of CHENE and further in view of ROYYURU.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


J.L.L.
Examiner
Art Unit 3685



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685